 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                               WESTERN DIVISION

11   UNITED STATES OF AMERICA,           NO. CV 20-827-CBM(Ex)
12            Plaintiff,
                                         CONSENT JUDGMENT OF FORFEITURE
13                 v.

14   $34,900.00 IN U.S. CURRENCY,        [JS-6]

15            Defendant.
16

17       Plaintiff, the United States of America (“the government or

18   Plaintiff”), and claimant Zatariana Lewis (“Claimant”) have made a

19   stipulated request for the entry of this Consent Judgment.

20       The Court, having considered the stipulation of the parties,

21   and good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND

22   DECREES:

23       1.     The government has given and published notice of this

24   action as required by law, including Rule G of the Supplemental

25   Rules for Admiralty or Maritime Claims and Asset Forfeiture

26   Actions, Federal Rules of Civil Procedure, and the Local Rules of

27   this Court.   Claimant has filed a claim and an answer.     The

28   government has not received any other claims or answers, and the
 1   time for filing claims and answers has expired.    This Court has
 2   jurisdiction over the parties and the Defendant $34,900.00 in U.S.
 3   currency (the “Defendant Currency”). Claimant has agreed to the
 4   forfeiture of $24,900.00 of the Defendant Currency.    Any potential
 5   claimants to the Defendant Currency other than Claimant are deemed
 6   to have admitted the allegations of the complaint.    Nothing in
 7   this consent judgment is intended or should be interpreted as an
 8   admission of wrongdoing by Claimant, nor should this consent
 9   judgment be admitted in any criminal proceeding against Claimant
10   to prove any of the facts relied upon to establish reasonable
11   cause for the seizure of the Defendant Currency.
12        1.    $10,000.00 of the Defendant Currency, without interest,
13   shall be released to Claimant through her counsel.
14        2.    If the government elects to make the payment of
15   $10,000.00 by check, the check shall be payable to the “Richard M.

16   Barnett Law Offices Client Trust Account,” and mailed to Zatariana

17   Lewis in care of her attorney, Mr. Richard Barnett, at 105 West F

18   Street, 4th Floor, San Diego, CA 92101. If the government elects to

19   make the payment by wire transfer, the funds shall be wire

20   transferred to the Richard M. Barnett Law Offices Client Trust

21   Account.   Upon request from the government, Claimant, through her

22   attorney, shall provide personal identifiers and the necessary bank

23   information to complete the transfer.

24        3.    The remaining $24,900.00 of the Defendant Currency,

25   together with all interest earned by the government on the total

26   amount of Defendant Currency, is hereby forfeited to the

27   government, and no other right, title, or interest shall exist

28

                                       2
 1   therein.    The government shall dispose of the forfeited property
 2   in accordance with law.
 3        4.    The Court finds that there was reasonable cause for the
 4   seizure of the Defendant Currency and the institution of this
 5   action.    This judgment constitutes a certificate of reasonable
 6   cause pursuant to 28 U.S.C. § 2465.
 7        5.    Each of the parties shall bear its own fees and costs
 8   incurred in connection with this action.
 9        IT IS SO ORDERED.
10

11   Dated: MAY 21, 2021
                                    HONORABLE CONSUELO B. MARSHALL
12                                  UNITED STATES DISTRICT JUDGE
13                                          CC:FISCAL
14
     Prepared by:
15

16
     TRACY L. WILKISON
17   Acting United States Attorney
     BRANDON D. FOX
18   Assistant United States Attorney
     Chief, Criminal Division
19   STEVEN R. WELK
20   Assistant United States Attorney
     Chief, Asset Forfeiture Section
21
       /s/
22   DAN G. BOYLE
     Assistant United States Attorney
23
     Attorneys for Plaintiff
24
     UNITED STATES OF AMERICA
25

26

27

28

                                        3
